UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7628


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRENCE TERRILL BENNEKIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Bruce H. Hendricks, District Judge. (4:14-cr-00754-BHH-1)


Submitted: April 21, 2021                                          Decided: May 11, 2021


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Terrill Bennekin, Appellant Pro Se. Derek Alan Shoemake, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence Terrill Bennekin appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Bennekin, No. 4:14-cr-00754-BHH-1 (D.S.C. Oct. 21, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2